Hon. Robert S. Calvert               Opinion No. M- 1153
Comptroller of Public Accounts
State Finance Building               Re:    Responsibility of Comptroller
Austin, Texas 78774                         of Public Accounts regarding
                                            compliance with Section l(b)
                                            (1) of the current General
Dear Mr. Calvert:                           Appropriation Act.

          Your recent lette,r requesting the opinion of this
office concerning the referenced matter  states as follows:

          "I am enclosing a letter from the classifi-
     cation officer of the State Auditor's Office in
     which he calls to my attention that a legislative
     directive is not being complied with by several
     State agencies.

           "The legislative directive referred to reads
     as follows and is found in Article V of the current
     Appropriation Bill:

                    'Department heads may make appointments
              at rates below Step 1 either for periods of
              training or to meet prevailing salaries of
              localities in Texas encountered by the agency,
              provided, however, that such rates below Step
              1 shall not exceed six months, and all such
              employees paid at rates below Step 1 will be
              brought to Step 1 of the designated salary
              range by the end of the six months period.'

           "In his letter he states that any agency not
     making the proper changes would be in violation of
     this paragraph and would be submitting incorrect
     claims     to   me.~



                                   -5625-
                                                           r   ..




Hon. Robert S. Calvert, page 2,   (M-1153)



          "For this reason, I need your advice as to the
     following questions:

          "1 . Is it the responsibility of my department
     to see that the above quoted legislative provision
     is complied with?

          "2 . If the answer to the above question is
     in the affirmative, what action should I take con-
     cerning payment of salary claims which are below
     Step 1 of a salary group after the six months
     training period?"

          The statutory provision quoted in your letter is
found under the heading Salary Provisions, Subdivision (6)b (1)
of Section 1 of Article V of the current General Appropriation
Act (S.B. 11, Acts 62nd Leg., R.S. 1971, as amended by S.B. 7,
1st C.S., same Leg., 1971) (at p. 3790, V-29).

           Your first question is whether your department is
authorized to require that the heads of other departments comply
with the provisions of this Subdivision (6)b (l), supra. This
question involves the ancillary query of whether you have author-
ity to issue,  on your own initiative, a warrant for an amount
that is more than the amount requested by the department head,
but which complies with the law governing the amount of the
warrant.

          You are authorized to exercise only such powers as
are statutorily prescribed, and are prohibited from exercising
any powers in regard to, or responsibility for, areas without
your statutory authorization.  Fulmore v. Lane, 104 Tex. 499,
140 S.W. 405 (1911, at p. 405-6);Rochelle v. Lane, 105 Tex.
350, 148 S.W. 558 (1912).

          The general duties of your office relevant to the
matter under consideration are set forth in Article 4344, Vernon's
Civil Statutes. We are unable to find in that Article any author-
ity whereby you are authorized to oversee compliance by other



                               -5626-
Hon. Robert S. Calvert, page 3,        (M-1153)



department heads with the provisions of,this Subdivision (6)b (l),
supra. Nor are we able to find in that Article any authority
for you to issue a warrant, on your own initiative, for an amount
greater than that requested by another department head, even if
the warrant sought to be issued by you would be in compliance
with the statutory provisions concerning the amount of the
warrant.

          You are therefore advised that it is not the responsi-
bility of your department to see that the provisions of Subdivi-
sion (6)b (l), supra, are complied with by other department heads.

          Your factual situation presents only the question of
underpayments and not a question involv,ing overpayments in excess
of that allowed by law. We therefore confine our holding to the
question of underpayments, and this opinion is not to be inter-
preted as authorizing the Comptroller to issue a warrant for
overpayments when he has knowledge that the claim is in excess
of that amount authorized by law.

          Inasmuch as your first question has been answered in
the negative, it is not necessary for us to consider your second
question.

                        SUMMARY
                        -------

          (1) It is not the responsibility of the Comp-
    troller of Public Accounts to see that the provisions
    of Subdivision (6)b (1) of Section 1 of Article V
    of the current General Appropriation Act (p. 3790,
    V-29) are complied with by other department heads
    insofar as underpayments of claims are concerned.

          (2) The Comptroller of Public Accounts has no
    authority to issue a warrant, on his own initiative,
    in an amount greater than that requested by another
    department head, even though the warrant sought to
    be issued by the Comptroller would be in compliance




                                  -5627-
                                                              ..




Hon. Robert S. Calvert, page 4,     (M-1153)



     with other provisions of the statute governing the
     issuance of such warrant.

                                      truly yours,




                                           General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Jim Swearingen
Harriet Burke
James Hackney
James Maxwell

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -5628-